DETAILED ACTION

Allowable Subject Matter
     
1.	Claims 1-20 are allowed.

2.	The following is an examiner’s reason for allowance:
 Regarding claim 1, Mitsunobu et al. (“Distributed Transaction Processing System”, Hitachi Ltd., JP07282011A, pub. date 10-27-1995) discloses an information processing device comprising: 
a memory: and  
a processor coupled to the memory and configured to: 
perform transmission and reception of messages via which a plurality of services coordinate with each other in a message control system, 
integrate a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of services, and 
transmit the first message to another information processing device in the message control system, 
receive a second message integrated by the another information processing device, and 
decompose the received second message into messages including a third message, 

 	transfers the integrated fifth message to the another information processing device, 
 	wherein the processor is further configured to receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device; 
 	determine whether to integrate the received message based on the message integration instruction; 
 	transmit an integrated message as the first message when the determining determines to integrate the received message, 
 	the integrated message including the received message and a sixth message; and 
 	transmit a normal message based on the received message when the determining determines not to integrate the received message.  
	The prior art of record Uichi (“Message Transfer Control Method, Message Transfer Control Program and Message Queuing Device”, Hitachi Ltd., JP2006-031238A, pub. date 02-02-2006) discloses collectively transferring messages having a same destination and equal or more priority orders.
 	However, neither Mitsunobu et al. nor Uichi teaches or suggests or made obvious wherein the message integration instruction includes a destination service identifier, a data identifier, an integration destination data identifier, and an integration data identifier.
	Regarding claim 9, the prior art of record Mitsunobu et al. (“Distributed Transaction Processing System”, Hitachi Ltd., JP07282011A, pub. date 10-27-1995) discloses a message control system comprising: 
a plurality of information processing devices respectively associated with a plurality of services that coordinate with each other via transmission and reception of messages in the messages control system, 
each of the plurality of information processing device including a first processor; and 
a control device including a second processor configured to cause a first information processing device among the plurality of information processing devices to:  
integrate a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of services, and 
transmit the first message to a second information processing device among the plurality of information processing devices, 
wherein the first processor of the first information processing device is configured to: 
transmit the first message to the second information processing device according to an instruction from the control device, 
receive a second message integrated by a third information processing device among the plurality of information processing devices, and 

integrate the decomposed third message and a fourth message into a fifth message, and 
 	transfers the integrated fifth message to a fourth information processing device among the plurality of information processing devices, 
 	wherein the processor is further configured to receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device; 
 	determine whether to integrate the received message based on the message integration instruction; 
 	transmit an integrated message as the first message when the determining determines to integrate the received message, 
 	the integrated message including the received message and a sixth message; and 
 	transmit a normal message based on the received message when the determining determines not to integrate the received message.  
	The prior art of record Uichi (“Message Transfer Control Method, Message Transfer Control Program and Message Queuing Device”, Hitachi Ltd., JP2006-031238A, pub. date 02-02-2006) discloses collectively transferring messages having a same destination and equal or more priority orders.
 	However, neither Mitsunobu et al. nor Uichi teaches or suggests or made obvious wherein the message integration instruction includes a destination service 

Regarding claim 17, the prior art of record Mitsunobu et al. (“Distributed Transaction Processing System”, Hitachi Ltd., JP07282011A, pub. date 10-27-1995) discloses a non-transitory, computer-readable recording medium having stored therein a program for causing a computer to execute a process comprising: 
performing transmission and reception of messages via which a plurality of services coordinate with each other in a message control system; 
integrating a plurality of messages into a first message, based on relationships between message transmission and message reception caused by the plurality of services and 
transmitting the first message to another information processing device in the message control system;  
receiving a second message integrated by the another information processing device;  	integrating the decomposed third message and a fourth message into a fifth message, and 
 	transferring the integrated fifth message to the another information processing device 
 	receive a message integration instruction controlling processing of a plurality of messages transmitted by a service of the information processing device; 

 	transmitting an integrated message as the first message when the determining determines to integrate the received message, 
 	the integrated message including the received message and a sixth message; and 
 	transmitting a normal message based on the received message when the determining determines not to integrate the received message.  
	The prior art of record Uichi (“Message Transfer Control Method, Message Transfer Control Program and Message Queuing Device”, Hitachi Ltd., JP2006-031238A, pub. date 02-02-2006) discloses collectively transferring messages having a same destination and equal or more priority orders.
 	However, neither Mitsunobu et al. nor Uichi teaches or suggests or made obvious wherein the message integration instruction includes a destination service identifier, a data identifier, an integration destination data identifier, and an integration data identifier.

3. 	All the dependent claims are also allowed based on their dependency on claims 1, 9, and 17.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J. YI whose telephone number is (571)270-7696.  The examiner can normally be reached on Monday thru Friday: 8:00AM to 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643